Citation Nr: 0922148	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-23 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to payment of burial expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1942 to August 
1947.  The Veteran died in February 2003.  The appellant is 
the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the appellant did not appear at a hearing 
before the Board. Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.                                        


REMAND

At the time of his death, the Veteran was service-connected 
for seborrheic dermatitis, rated 30 percent disabling. 

According to the death certificate, the Veteran died in 
February 2003 at the age of 78.  The cause of death was 
coronary heart disease. 

The appellant contends the Veteran's service-connected 
dermatitis caused or contributed to the cause of the 
Veteran's death.  In support of her claim, she identified 
private medical records, pertaining to the Veteran's final 
illness.

Under the duty to assist, 38 C.F.R. § 3.159, further 
evidentiary development is required before deciding the 
claims. 

As the claim for payment of burial expenses is inextricably 
intertwined with the claim for the cause of death, as a 
greater burial benefit attaches if the Veteran's death is 
service connected, a decision on the claim for payment of 
burial expenses is deferred until the development of the 
claim for the cause of death is completed.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (A 
statement of the condition for which 
the Veteran was service-connected at 
the time of his death, and an 
explanation of the evidence and 
information required to substantiate a 
claim of service connection for the 
cause of death based on the service-
connected disability.). 

2. In August 2004, the appellant 
authorized VA to obtain private medical 
records.  Please, obtain the private 
medical records.  Notify the appellant 
of negative results in accordance with 
38 C.F.R. § 3.159(e). 



3. After the development requested has 
been completed, adjudicate the claim of 
service connection for the cause of 
death and, if the evidence of record 
does not contain sufficient competent 
medical evidence to decide the claim, 
obtain a VA medical opinion.  If any 
benefit remains denied, furnished the 
appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).




